DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. The applicants allege that the disclosures of KPA 10-2019-0122653 and KPA10-2019-0138774 support the amended feature “transmitting, from the MAC entity, to an upper layer of the UE, an indication of completion of the random access procedure based on completing the random access procedure on the target cell”. The office appreciates the applicants perfecting the foreign prior with English translations of KPA 10-2019-0122653 and KPA 10-2019-0138774, however, after carefully reviewing each of the documents, the office has found no explicit recitation, teaching, or suggestion, in each of the foreign priority documents. As is well-known different claims in an application are subject to different effective filing dates. As discussed above KPA 10-2019-0122653 and KPA 10-2019-0138774 do not discloses a MAC entity in a UE transmitting an indication to upper layers which indicates that the random access with the target cell has been completed. In fact, there is no recitation at all in either document of a MAC entity, and each document generally discloses DAPS handover and a MAC layer. For example, KPA 10-2019-0122653 discloses that the UE may transmit a handover complete message to the target BS, but does not disclose, “transmitting, from the MAC entity, to an upper layer of the UE, an indication of completion of the random access procedure based on completing the random access procedure on the target cell”, par.[0022]. Also, the disclosure of KPA 10-2019-0138774 discloses transmitting handover complete to the target base station, par.[0030]. As discussed neither of the documents recite subject matter above, thus the claim is subject to the 09/30/2020 filing date. Since the claim is subject to the 09/30/2020 filing date and 3GPP 36.321 v16.1.0 (2020-07) “MAC Protocol Specification” Release 16. Dated 07-2020 which was published earlier than the effective filing date of the claimed invention may be used as prior art against the claim.
The applicants allege that the combination of Kim et al. (US 2020/0314716 A1) in view of Paladugu et al. (US 2020/0367101 A1), in view of 3GPP 36.321 v16.1.0 (2020-07) “MAC Protocol Specification” Release 16, Dated 07-2020, and further in view of Awoniyi-Oteri et al. (US 2021/0076269 A1, and in particular Paladugu, which the examiner relied upon for rejection does not disclose:
“an RRC Reconfiguration message includes information indicating a bearer is configured as a dual active protocol stack (DAPS) bearer”. However, the disclosure of Paladugu at par.[0081] teaches the RRC Reconfiguration message can include information that UE 120 is to perform an enhanced MBB or DAPS (e.g. dual active protocol stack) handover procedure with target BS 110-20 using simultaneous transmit and receive capability of UE 120 (e.g. using split bearers) for make before break hand/DAPS type handover (See e.g. par.[0122] and fig.18). Thus it is shown that the disclosure of Paladugu does in fact disclose “an RRC Reconfiguration message includes information indicating a bearer is configured as a dual active protocol stack (DAPS) bearer”. Furthermore, it is well-known that RRC message are used for configuring radio bearers for communications between UE layer1 and layer2 and network layer1 and layer2, thus a RRC is used for defining the characteristics of bearers between the devices. The rejection is sustained. 
The applicant also allege that the motivation to combine Kim and Paladugu is insufficient because the examiner has failed to provide any citation or any other reference. The office notes that express written motivation to combine does not have to appear in prior art reference before a finding of obviousness”, MPEP 2145. For example, in the handover mechanisms disclosed in Kim and Paladugu are directed to performing a soft-type handover where data is not lost because the UE can connect and exchange data with the target before breaking the uplink/downlink connection with the source cell. This allows for the UE to continuously receive data and improve overall user experience. In the dual connectivity scenario when the UE must connect to two base stations, each base station gets a protocol stack with a PHY-entity, MAC-entity, etc., thus an ordinary skill in the art would recognize that establishing a second entity for the target base station so that soft handover can be performed without losing connection to the source base station. 
The applicant further alleges that the disclosure of 3GPP also does not disclose or reasonably suggest “transmitting, from the MAC entity, to an upper layer of the UE, an indication of completion of the random access procedure based on completing the random access procedure on the target cell”. In this case the applicant has cited to 5.1.1 RACH Initialization, but has failed to cite to 5.1.6 which was also cited in the rejection dating 05/12/2022 which explicitly discloses:
“that the MAC entity shall:
Indicate the successful completion of the Random Access Procedure to the upper layers”.
Thus, it is clearly shown that the disclosure of 3GPP explicitly discloses the claimed feature and the rejection of the claims are sustained. 
The applicant alleges that Awoniyi also fails to qualify as prior art as the foreign priority of documents KPA 10-2019-0122653 and KPA 10-2019-0138774 were effectively filed prior to the effective filing date of Awoniyi, and thus, the claims should be given the filing date 10/02/2019. As has been previously established the effective filing date of the claims are 09/30/2020 which support the amended features of the claims dated 04/26/2022. As the effective filing date of Awoniyi is 09/04/2020 before the effective filing date of the claims, the disclosure of Awoniyi is considered to be prior art. Also, the disclosure of Awoniyi claims priority to a provisional application 62/899,114 which was filed before each of the applicants foreign priority applications and provides support for par.[0072] of the PGPub (US 2021/0076269 A1) in the provisional specification par.[0071] which recites, the same features. Thus it has been shown that Awoniyi is prior art to the instant application and the claims stand as rejected. 
The applicants argues that even if Awoniyi was to considered prior art it does not disclose, “wherein switching the uplink data comprises:
transmitting, to the target cell, the uplink data in case a resource for transmitting the uplink data to the target cell and a resource for transmitting the uplink data to the source cell overlap”. The disclosure Awoniyi explicitly discloses this feature in par.[0072], which recites, in part, “The source base station and the target base station may not coordinate scheduling, in some cases resulting in conflicting transmission opportunities at the UE. For example, the UE may form a reception beam in one direction at a time (e.g., based on a UE capability or configuration). As such, the UE may not be able to concurrently receive transmissions from both the source base station and the target base station. If the source base station and the target base station schedule UE reception in resources too close together (e.g., in overlapping time resources or in non-overlapping time resources that do not allow enough time for the UE to switch between communication configurations for the different base stations), the UE may select to communicate with one of the base stations and may drop communications with the other base station.”. As the portion of par.[0072] explicitly discloses, the UE because the resources overlap may choose either source or target to communicate with. Thus, the disclosure of Awoniyi teaches the limitation and the rejection of the claims are sustained.
The applicant also errs in concluding that communications with either the source or target base station is in “one direction” as recited by applicant on pg.9 of the applicants response. Par.[0072] recites, in part, “the UE may select to communicate with one of the base stations and may drop communications with the other base station. These communications may include downlink transmissions, uplink transmissions, or a combination thereof.” Thus, the disclosure of Awoniyi teaches the claimed invention. 
The Applicants have held the double patenting rejection in abeyance until all other formal matters are resolved. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 along with their respective dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 1 and 7 which are independent recite, in part, “configure a medium access control (MAC) entity for a target cell based on the RRC reconfiguration message….. control the transceiver to transmit, from the MAC entity, to an upper layer of the UE, an indication of completion of the random access procedures based on completing the random access procedure on the target cell”. The claims are rejected, because it is unclear which (MAC) entity is transmitting the indication of completion. For example, applicants fig.1h teaches two MAC entities for each leg (e.g. one for source eNB and target eNB) in fig.1h-02. In order to make the claim clear the office requires amending the claim to recite, “control the transceiver to transmit, from the MAC entity for the target cell, to an upper layer of the UE, an indication of completion of the random access procedures based on completing the random access procedure on the target cell”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/039,797 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of the Instant Application
Claims of the Co-Pending Application
Regarding claims 1 and 7: A method performed by a User Equipment (UE) in a wireless communication system, the method comprising:
receiving, from a source cell, a radio resource control (RRC) reconfiguration message;
configuring a medium access control (MAC) entity for a target cell in response to the RRC reconfiguration message configuring a bearer to a dual active protocol stack (DAPS) handover;
performing, by the MAC entity, a random access procedure on the target cell for the DAPs handover; 
transmitting, from the MAC entity, to an upper layer, an indication of completion of the random access procedure, in response to completing the random access procedure to the target cell; and
switching, by a packet data convergence protocol (PDCP) entity, uplink data for the bearer, in response to receiving a request for uplink data switching from the upper layer based on the indication 
wherein switching the uplink data comprises:
transmitting, to the target cell, the uplink data in case a resource for transmitting the uplink data to the target cell and a resource for transmitting the uplink data to the source cell overlap 
Regarding claim 1: A method of a user equipment (UE) for performing a dual active protocol stack (DAPS) handover in a wireless communication system, the method comprising:
Receiving, from a source base station, a radio resource control (RRC) reconfiguration message including DAPS configuration information indicating at least one bearer for a DAPS handover; 
Reconfiguring, for the DAPS handover, a packet data convergence protocol (PDCP) entity corresponding to the at least one bearer for the DAPS handover; and 
establishing protocol entities for a target cell corresponding to the at least one bearer for the DAPS handover.


	As previously mentioned the co-pending application is taught in it entirety by the instant application such that if the claim of the instant application were to be allowed they would unjustifiably time-wise extend the Patent rights for the claims of the instant application. Thus, a double patenting rejection is sustained. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0314716 A1) in view of Paladugu et al. (US 2020/0367101 A1), in view of 3GPP 36.321 v16.1.0 (2020-07) “MAC Protocol Specification” Release 16, Dated 07-2020, and further in view of Awoniyi-Oteri et al. (US 2021/0076269 A1). 
Regarding claim 1, Kim discloses a method performed by a user equipment (UE) in a wireless communication system, the method comprising:
receiving, from a source cell (fig.10 which discloses a “Source RAN Node” (SRN) which the UE is communicatively coupled with), a radio resource control (RRC) reconfiguration message (par.[0146] which recites, in part, “The UE may receive the RRCConnectionReconfiguration message”) indicating a handover (par.[0146] which recites, in part, “In step S1013, the source RAN node may transmit a handover command which may be a RRC message, to the UE……….. The UE may receive the RRCConnectionReconfiguration message with necessary parameters (i.e. new C-RNTI, target eNB security algorithm identifiers, and optionally dedicated RACH preamble, target eNB SIBs, etc.) and is commanded by the source eNB to perform the handover.”);
configuring a medium access control (MAC) entity (fig.12 and par.[0166 -0167] which recites, in part, “before initiating a handover, only source protocol (i.e., protocol stacks in a source RAN node) and source key (i.e., key associated with the source RAN node) may be used……..Before initiating a random access, both the source protocol and a target protocol (i.e., protocol stacks in a target RAN node) may exist. The target protocol may comprise at least one of PHY entity, MAC entity, RLC entity or PDCP entity.”);
performing, by the MAC entity, a random access procedure on the target cell for a DAPS handover (par.[0169] which recites, in part, “PHY entity and MAC entity of the target protocol may be used to perform the random access procedure for the target RAN node);  and
switching, by a packet data convergence protocol (PDCP) entity, uplink data for the bearer configured as the DAPS bearer (par.[0097] teaches that PDCP belongs to L2 and the main services and functions of the PDCP layer for the user/data plane are……..transfer of user data, duplicated detection, PDCP PDU routing”, therefore, the PDCP entity in the mobile device would be responsible for switching PDCP PDUs for the new SN bearer in the target,  see par.[0190] for DAPS procedure, and PDCP would become active in for Target during the transmission of the HO Complete message) based on, receiving, from the upper layer, a request for uplink data switching based on the indication (par.[0136] which recites, in part, “According to various embodiments, a SN may newly start providing radio resources to the UE, establishing a connection with the UE, and/or communicating with the UE (i.e., SN for the UE may be newly added).” Par.[0139] describes the  and fig.13 describes during RACH PDCP is not active, and after HO complete PDCP at Target Entity of UE is active allowing the UE to receive data from target). 
transmitting the uplink data only to the target cell when resources for transmitting the uplink data to the target cell and resources for transmitting the uplink data to the source cell overlap (fig.16b source cell transmits residual DL data to the target RAN node and the UE transmits UL data only to target RAN node S1617).
While the disclosure of Kim substantially discloses the claimed invention and discloses dapsConfigIE, it does not disclose:
wherein the RRC reconfiguration message includes information indicating a bearer is configured as a dual active protocol stack (DAPS) bearer,
In an analogous art, Paladugu discloses:
wherein the RRC reconfiguration message includes information indicating a bearer is configured as a dual active protocol stack (DAPS) bearer (par.[0081] which recites in part, “As shown by reference number 730, source BS 110-1 sends an RRC reconfiguration to UE 120. In some aspects, the RRC reconfiguration can include information identifying target BS 110-2, information identifying a handover configuration, and/or the like. For example, the RRC reconfiguration may indicate that UE 120 is to perform an enhanced MBB or DAPS handover procedure with target BS 110-2 using a simultaneous transmit and receive capability of UE 120.”) and;
switching the uplink data.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Kim for creating target entities at the UE for DAPS, with the information included in the RRCReconfiguration as discussed in Paladugu. The motivation/suggestion would have been to signal to the UE to create a MAC entity for a target base station so that a UE may perform a dual connection which prevents the UE from losing data during handover.
While each of Kim and Paladugu disclose performing DAPS handover, and other features of the claims, they do not disclose:
transmitting, from MAC entity, to an upper layer of the UE, an indication of completion of the random access procedure, based on completing the random access procedure on the target cell. 
However, as will be shown below, the above feature was conceived in 3GPP release 16. For example, 3GPP discloses:
transmitting, from MAC entity, to an upper layer of the UE, an indication of completion of the random access procedure, based on completing the random access procedure on the target cell (3GPP 5.1 page.20 disclose random access procedure initialization in 5.1.1, and on page.31 and 5.1.6 Completion of the Random Access Procedure 3GPP recites, in part, “Upon successful completion of the Random Access procedure initiated for DAPS handover, the target MAC entity shall:
indicate the successful completion of the Random Access Procedure to the upper layers”).
It would have therefore been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the DAPS handover procedure as discussed in Kim, with the indication of DAPs bearers as discussed in Palagadu, with the guidance of 3GPP which discusses what the MAC-entity should do when random access is completed. The motivation/suggestion would have been that 3GPP provides a telecommunications standard for mobile systems to work or rather have interoperability with each other. Thus, a skilled artisan would look to and implement the 3GPP specification. 
While each of the above disclosures teach each and every limitation of the claims, the disclosures of Kim, Palagadu, and 3GPP, do not disclose:
Transmitting, to the target cell, the uplink data in case a resource for transmitting the uplink data to the target cell and a resource for transmitting the uplink data to the source cell overlap. 
However, this technique was already a conceivable design choice, and well-known prior to the filing of the instant application or any of the foreign priority documents. 
For example, the disclosure of Awoniyi discloses:
Transmitting, to the target cell, the uplink data in case a resource for transmitting the uplink data to the target cell and a resource for transmitting the uplink data to the source cell overlap (par.[0072] which recites, in part, “In some cases, a dual active link handover may be referred to as an MBB handover or a dual active protocol stack handover. A UE performing dual active link handover may communicate with multiple base stations when transitioning between the cells…….. The source base station and the target base station may not coordinate scheduling, in some cases resulting in conflicting transmission opportunities at the UE. For example, the UE may form a reception beam in one direction at a time (e.g., based on a UE capability or configuration). As such, the UE may not be able to concurrently receive transmissions from both the source base station and the target base station. If the source base station and the target base station schedule UE reception in resources too close together (e.g., in overlapping time resources or in non-overlapping time resources that do not allow enough time for the UE to switch between communication configurations for the different base stations), the UE may select to communicate with one of the base stations and may drop communications with the other base station. These communications may include downlink transmissions, uplink transmissions, or a combination thereof.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques for dual active handover as discussed in Kim, with the indication as discussed in Palagadu for indicating a dual active handover, with the techniques discussed in 3GPP for providing MAC-entity procedures, with the technique of Awoniyi for selecting one of the source or target to transmit and receive data based on overlapping resources. The motivation/suggestion would have been that the UE does not have sufficient opportunity to switch during handover from one base station to the other, so the UE can communicate with one of the base stations so that the UE does not lose data transmission capability during that overlapping time period (Awoniyi: par.[0072]).

Regarding claim 7, Kim discloses a user equipment (UE), comprising:
	a transceiver (fig.17 element 1730); and
	a processor (fig.17 1710 Processor DSP/Microprocessor) coupled with the transceiver (fig.17 element 1710 is communicatively coupled with element 1730) and configured to:
control the transceiver to:
receiving, from a source cell (fig.10 which discloses a “Source RAN Node” (SRN) which the UE is communicatively coupled with), a radio resource control (RRC) reconfiguration message (par.[0146] which recites, in part, “The UE may receive the RRCConnectionReconfiguration message”) indicating a handover (par.[0146] which recites, in part, “In step S1013, the source RAN node may transmit a handover command which may be a RRC message, to the UE……….. The UE may receive the RRCConnectionReconfiguration message with necessary parameters (i.e. new C-RNTI, target eNB security algorithm identifiers, and optionally dedicated RACH preamble, target eNB SIBs, etc.) and is commanded by the source eNB to perform the handover.”);
configuring a medium access control (MAC) entity (fig.12 and par.[0166 -0167] which recites, in part, “before initiating a handover, only source protocol (i.e., protocol stacks in a source RAN node) and source key (i.e., key associated with the source RAN node) may be used……..Before initiating a random access, both the source protocol and a target protocol (i.e., protocol stacks in a target RAN node) may exist. The target protocol may comprise at least one of PHY entity, MAC entity, RLC entity or PDCP entity.”);
performing, by the MAC entity, a random access procedure on the target cell for a DAPS handover (par.[0169] which recites, in part, “PHY entity and MAC entity of the target protocol may be used to perform the random access procedure for the target RAN node);  and
switching, by a packet data convergence protocol (PDCP) entity, uplink data for the bearer configured as the DAPS bearer (par.[0097] teaches that PDCP belongs to L2 and the main services and functions of the PDCP layer for the user/data plane are……..transfer of user data, duplicated detection, PDCP PDU routing”, therefore, the PDCP entity in the mobile device would be responsible for switching PDCP PDUs for the new SN bearer in the target,  see par.[0190] for DAPS procedure, and PDCP would become active in for Target during the transmission of the HO Complete message) based on, receiving, from the upper layer, a request for uplink data switching based on the indication (par.[0136] which recites, in part, “According to various embodiments, a SN may newly start providing radio resources to the UE, establishing a connection with the UE, and/or communicating with the UE (i.e., SN for the UE may be newly added).” Par.[0139] describes the  and fig.13 describes during RACH PDCP is not active, and after HO complete PDCP at Target Entity of UE is active allowing the UE to receive data from target). 
transmitting the uplink data only to the target cell when resources for transmitting the uplink data to the target cell and resources for transmitting the uplink data to the source cell overlap (fig.16b source cell transmits residual DL data to the target RAN node and the UE transmits UL data only to target RAN node S1617).
While the disclosure of Kim substantially discloses the claimed invention and discloses dapsConfigIE, it does not disclose:
wherein the RRC reconfiguration message includes information indicating a bearer is configured as a dual active protocol stack (DAPS) bearer,
In an analogous art, Paladugu discloses:
wherein the RRC reconfiguration message includes information indicating a bearer is configured as a dual active protocol stack (DAPS) bearer (par.[0081] which recites in part, “As shown by reference number 730, source BS 110-1 sends an RRC reconfiguration to UE 120. In some aspects, the RRC reconfiguration can include information identifying target BS 110-2, information identifying a handover configuration, and/or the like. For example, the RRC reconfiguration may indicate that UE 120 is to perform an enhanced MBB or DAPS handover procedure with target BS 110-2 using a simultaneous transmit and receive capability of UE 120.”) and;
switching the uplink data.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Kim for creating target entities at the UE for DAPS, with the information included in the RRCReconfiguration as discussed in Paladugu. The motivation/suggestion would have been to signal to the UE to create a MAC entity for a target base station so that a UE may perform a dual connection which prevents the UE from losing data during handover.
While each of Kim and Paladugu disclose performing DAPS handover, and other features of the claims, they do not disclose:
transmitting, from MAC entity, to an upper layer of the UE, an indication of completion of the random access procedure, based on completing the random access procedure on the target cell. 
However, as will be shown below, the above feature was conceived in 3GPP release 16. For example, 3GPP discloses:
transmitting, from MAC entity, to an upper layer of the UE, an indication of completion of the random access procedure, based on completing the random access procedure on the target cell (3GPP 5.1 page.20 disclose random access procedure initialization in 5.1.1, and on page.31 and 5.1.6 Completion of the Random Access Procedure 3GPP recites, in part, “Upon successful completion of the Random Access procedure initiated for DAPS handover, the target MAC entity shall:
indicate the successful completion of the Random Access Procedure to the upper layers”).
It would have therefore been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the DAPS handover procedure as discussed in Kim, with the indication of DAPs bearers as discussed in Palagadu, with the guidance of 3GPP which discusses what the MAC-entity should do when random access is completed. The motivation/suggestion would have been that 3GPP provides a telecommunications standard for mobile systems to work or rather have interoperability with each other. Thus, a skilled artisan would look to and implement the 3GPP specification. 
While each of the above disclosures teach each and every limitation of the claims, the disclosures of Kim, Palagadu, and 3GPP, do not disclose:
Transmitting, to the target cell, the uplink data in case a resource for transmitting the uplink data to the target cell and a resource for transmitting the uplink data to the source cell overlap. 
However, this technique was already a conceivable design choice, and well-known prior to the filing of the instant application or any of the foreign priority documents. 
For example, the disclosure of Awoniyi discloses:
Transmitting, to the target cell, the uplink data in case a resource for transmitting the uplink data to the target cell and a resource for transmitting the uplink data to the source cell overlap (par.[0072] which recites, in part, “In some cases, a dual active link handover may be referred to as an MBB handover or a dual active protocol stack handover. A UE performing dual active link handover may communicate with multiple base stations when transitioning between the cells…….. The source base station and the target base station may not coordinate scheduling, in some cases resulting in conflicting transmission opportunities at the UE. For example, the UE may form a reception beam in one direction at a time (e.g., based on a UE capability or configuration). As such, the UE may not be able to concurrently receive transmissions from both the source base station and the target base station. If the source base station and the target base station schedule UE reception in resources too close together (e.g., in overlapping time resources or in non-overlapping time resources that do not allow enough time for the UE to switch between communication configurations for the different base stations), the UE may select to communicate with one of the base stations and may drop communications with the other base station. These communications may include downlink transmissions, uplink transmissions, or a combination thereof.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques for dual active handover as discussed in Kim, with the indication as discussed in Palagadu for indicating a dual active handover, with the techniques discussed in 3GPP for providing MAC-entity procedures, with the technique of Awoniyi for selecting one of the source or target to transmit and receive data based on overlapping resources. The motivation/suggestion would have been that the UE does not have sufficient opportunity to switch during handover from one base station to the other, so the UE can communicate with one of the base stations so that the UE does not lose data transmission capability during that overlapping time period (Awoniyi: par.[0072]).


Claim 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Palagadu, 3GPP, and Awoniyi, as applied to claims 1 and 7 in view of Lee et al. (US 2018/0227819 A1).
Regarding claims 3 and 9, Kim, Palagadu, 3GPP, and Awoniyi, discloses the method of claims 1 and 7, and further discloses transmission between the UE and the target node, but does not explicitly disclose:
 performing transmission or retransmission, from the PDCP entity, to a radio link control (RLC) entity associated with the target cell, the uplink data for which successful delivery is not confirmed by an RLC entity associated with the source cell, when the bearer is the an acknowledged mode (AM) data radio bearer (DRB). 
In an analogous art, Lee discloses:
performing transmission or retransmission, from the PDCP entity, to a radio link control (RLC) entity associated with the target cell, the uplink data for which successful delivery is not confirmed by an RLC entity associated with the source cell, when the bearer is the an acknowledged mode (AM) data radio bearer (DRB) (par.[0052] discloses that the Source eNB sends sequence number (SN) to target for UL/DL SN receiver/transmitter status for SDUs which PDCP status reservation applies in RLC acknowledged mode, which includes status of SN of the first missing UL/DL SDUs).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Kim, Palagadu, 3GPP, and Awoniyi, for seamless dual stack handover with the retransmission methods as discussed in Lee. The motivation/suggestion would have been to provide a seamless handover which prevents the UE from missing data sent/received from the source node during the handover process. 

Claim 3-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Palagadu, 3GPP, and Awoniyi, as applied to claims 1 and 7 in view of Zhang et al. (US 2021/0051539 A1).
Regarding claims 3 and 9, Kim, Palagadu, 3GPP, and Awoniyi, discloses the method of claims 1 and 7, and further discloses transmission between the UE and the target node, but does not explicitly disclose:
 performing transmission or retransmission, from the PDCP entity, to a radio link control (RLC) entity associated with the target cell, the uplink data for which successful delivery is not confirmed by an RLC entity associated with the source cell, when the bearer is the an acknowledged mode (AM) data radio bearer (DRB). 
In an analogous art, Zhang discloses:
performing transmission or retransmission, from the PDCP entity, to a radio link control (RLC) entity associated with the target cell, the uplink data for which successful delivery is not confirmed by an RLC entity associated with the source cell, when the bearer is the an acknowledged mode (AM) data radio bearer (DRB) (par.[0038 - 0039] Fig.8).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Kim, Palagadu, 3GPP, and Awoniyi, for seamless dual stack handover with the retransmission methods as discussed in Zhang. The motivation/suggestion would have been to provide a seamless handover which prevents the UE from missing data sent/received from the source node during the handover process.
Regarding claims 4 and 10, Zhang discloses wherein the uplink data is transmitted or retransmitted in an ascending order of count values from a first PDCP service data unit (SDU) for which the successful delivery is not confirmed by the RLC entity associated with the source cell (fig.8 and par.[0037 – 0040]), and 
wherein the count values are associated to PDCP SDU prior to the uplink data switching (par.[0038 – 0040]).
Regarding claims 5 and 11, Kim discloses wherein performing transmission or retransmission of the uplink data further comprises: performing, by the PDCP entity, header compression on the PDCP SDU (fig.4 it is known that PDCP layer performs header compression, see for example par.[0097]. The Office notes that PDCP Entity encapsulates SDUs into PDCP PDUs for RLC. Once RLC receives PDCP PDU it can use RLC SDU for ; 
performing, by the PDCP entity, integrity protection and ciphering on the PDCP SDU (par.[0097] discloses ciphering and integrity protection); and 
transmitting, from the PDCP entity to the RLC entity associated with the target cell, a resulting PDCP data PDU (par.[0097] as discussed above the UE PDCP entity would encapsulate the PDCP SDU for transmission to RLC, MAC, and Physical transport over a medium to target eNB, headers in the encapsulated packet/PDU would decapsulate up from PHY, MAC, RLC).

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Palagadu, 3GPP, and Awoniyi, as applied to claims 1 and 7, in view of Palagadu et al. (US 2019/0253945 A1), hereinafter Palagadu-B.
Regarding claim 6 and 12, the disclosure of Kim, Palagadu, 3GPP, and Awoniyi, teaches that the UE during make before break may use control and downlink with source, but transmit uplink to target, but does not explicitly disclose:
wherein switching the uplink data comprises: transmitting, from the PDCP entity, to a radio link control (RLC) entity associated with the target cell, the uplink data which has been processed by the PDCP entity but has not yet been submitted to a lower layer, when the bearer is the unacknowledged mode (UM) data radio bearer (DRB).
In an analogous art, Palagadu-B discloses:
wherein switching the uplink data comprises: transmitting, from the PDCP entity, to a radio link control (RLC) entity associated with the target cell, the uplink data which has been processed by the PDCP entity but has not yet been submitted to a lower layer, when the bearer is the unacknowledged mode (UM) data radio bearer (DRB) (par.[0112 – 0113]).
It would have been obvious to one of ordinary skill in the art at the time of the filing the instant application to apply the methods as discussed in Kim, Palagadu, 3GPP, and Awoniyi,, with the transmission methods as discussed in Palagadu-B. The motivation/suggestion would have been to increase service reliability by allowing seamless handover in wireless communications networks (Palagadu-B: par.[0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nazari (US 2005/0025182 A1) “Systems and Method Using Multiprotocol Communication”
Vrzic et al. (US 2018/0098250 A1) “Ultra Reliable Low Latency Connection Support in Radio Access Networks”
Sharma et al. (US 2021/0092597 A1) “Telecommunications Apparatus and Methods”
Vrzic et al. (US 2018/0367288 A1) “Dynamic Activation and Deactivation of Packet Duplication”
Rao et al. (US 2020/0163005 A1) “System and Method for Supporting Sidelink Radio Bearers”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411